Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 8/30/2021.
Claims 1-6, 8, 9, 17-26, 28, 38-40 have been amended. Claims 7, 27 have been cancelled.
Response to Arguments
The amendment filed on 8/30/2021 has overcome the previous rejection of the claims under 112. Therefore, the 112 rejection have been withdrawn.
The amendment filed on 8/30/2021 has overcome the previous rejection of the claims under 101 double patenting. Therefore, the 101 rejection have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8, 9, 17-26, 28, 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Cheng (et al. US 2018/0006706) discloses system and method for hybrid beamforming diversity with antenna ports, where base station transmits demodulation reference signals ports that are scramble with different scrambling sequence and are selected based quality reports. Prior art reference failed to teach wherein the plurality of sets of demodulation reference signal antenna ports include demodulation reference signal antenna ports having different demodulation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAHEL GUARINO/Primary Examiner, Art Unit 2631